Order entered August 19, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00414-CR
                                       No. 05-19-00415-CR
                                       No. 05-19-00416-CR

                              KYLE DAMOND JONES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-22371-H, F18-53537-H & F18-53538-H

                                             ORDER
       Before the Court is appellant’s August 12, 2019 second motion to complete the record

and for leave to file appellant’s brief. In his motion, appellant contends various portions of the

record remain unfiled. We GRANT the motion, except for the portion of the motion requesting

an order to file the admonishment hearing.            The supplemental reporter’s record of the

admonishment hearing was filed on August 14, 2019.

       We ORDER the district clerk to file, in cause no. 05-19-00416-CR (trial court cause no.

F18-53538-H), within TEN DAYS of the date of this order, either (1) a supplemental clerk’s

record containing the notice concerning right to non-disclosure or (2) a certification that such

document cannot be located in the district clerk’s file.
         We ORDER court reporter Crystal Jones to file, within THIRTY DAYS of the date of

this order, a supplemental clerk’s record of hearings held on June 28, 2018 and September 14,

2018.

         We ORDER appellant’s brief filed within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk; court reporter Crystal Jones; and

counsel for the parties.


                                                   /s/    LANA MYERS
                                                          JUSTICE




                                             –2–